

EXECUTION COPY


AMENDMENT NO. 3
TO SUBORDINATED CREDIT AGREEMENT


This AMENDMENT NO. 3 TO SUBORDINATED CREDIT AGREEMENT, (this “Amendment”) dated
as of December 13, 2013 is among STREAMLINE HEALTH, INC. (“Borrower”), the
Guarantors party hereto and FIFTH THIRD BANK (“Lender”).
WHEREAS, Borrower and Lender are parties to the Subordinated Credit Agreement
dated as of December 7, 2011, as amended by Amendment No. 1 to Subordinated
Credit Agreement dated as of August 16, 2012 and Amendment No. 2 to Subordinated
Credit Agreement dated as of August 26, 2013 (as further amended, supplemented
or modified from time to time, the “Credit Agreement”); and
WHEREAS, Borrower and Lender desire to amend certain terms and conditions of the
Credit Agreement.
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
contained herein, the Borrower and the Lender agree as follows (with capitalized
terms used, but not otherwise defined, herein having the respective meanings
given to such terms in the Credit Agreement):
1.Amendments. On and as of the Effective Date (as defined below), the Credit
Agreement is amended as follows:
(a)    The introductory paragraph of Section 3 is hereby deleted in its entirety
and the following is hereby inserted in lieu thereof:
“To induce Lender to enter into this Agreement and to make the advances herein
contemplated, Borrower hereby represents and warrants as follows, on the
Amendment No. 3 Effective Date and on the date that each Loan is made and, if
applicable, before and after giving effect to any Permitted Acquisition:”
(b)    Section 3.3 of the Credit Agreement is hereby amended by deleting the
words, “December 31, 2010” and inserting, in lieu thereof, the words, “January
31, 2013”;
(c)    Section 3.4 of the Credit Agreement is hereby amended by deleting the
words, “Other than the transactions contemplated by the Acquisition Documents
and the Loan Documents, since December 31, 2010” and inserting, in lieu thereof,
the words, “Other than the transactions contemplated by the Acquisition
Documents relating to any Permitted Acquisition and the Loan Documents, since
January 31, 2013”
(d)    Section 3.16 of the Credit Agreement is hereby amended by deleting the
words, “on the Closing Date both before and after giving effect to the
Acquisition” and inserting, in lieu thereof, the words, “on the Amendment No. 3
Effective Date”

5211074.4

--------------------------------------------------------------------------------



(e)    Section 3.18 of the Credit Agreement is hereby amended by deleting the
words, “After giving effect to the Acquisition and the making of the Loan,”
appearing therein;
(f)    Section 3.20 of the Credit Agreement is hereby deleted in its entirety
and the following is hereby inserted, in lieu thereof:
“3.20    Permitted Acquisition. In the case of any Permitted Acquisition, the
Borrower has delivered to Lender complete and correct copies of the Acquisition
Agreement and each of the other documents and agreements executed in connection
therewith (collectively, the “Acquisition Documents”), including all schedules
and exhibits thereto not less than five (5) days prior to the consummation of
such Permitted Acquisition. The Acquisition Documents set forth the entire
agreement and understanding of the applicable Credit Party or Credit Parties and
the parties thereto relating to the subject matter thereof, and there are no
other agreements, arrangements or understandings, written or oral, relating to
the matters covered thereby and the Permitted Acquisition shall be consummated
in accordance with the terms of the Acquisition Documents without any amendment,
waiver or supplement to the terms thereof which would be adverse to the
applicable Credit Party in any material respect. Each applicable Credit Party
has the power, and has taken all necessary action (including, any necessary
member or comparable owner action) to authorize it, to execute, deliver and
perform in accordance with their respective terms the Acquisition Documents to
which it is a party. Each of the Acquisition Documents has been duly executed
and delivered by each applicable Credit Party and, to Borrower’s knowledge, each
of the other parties thereto and is a legal, valid and binding obligation of
each applicable Credit Party and to Borrower’s knowledge, such other parties,
enforceable against each such Credit Party and to Borrower’s knowledge, such
other parties in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally. The
execution, delivery and performance of the Acquisition Documents in accordance
with their respective terms does not and will not require any governmental
approval or any other consent or approval, other than governmental approvals and
other consents and approvals that have been obtained. All conditions precedent
to the Permitted Acquisition pursuant to the Acquisition Agreement have been
fulfilled in all material respects and, as of the date of the closing of such
Permitted Acquisition , the Acquisition Agreement has not been amended or
otherwise modified and there has been no breach by the Borrower or, to
Borrower’s knowledge, any other party thereto, of any term or condition of the
Acquisition Documents. Upon consummation of the transactions contemplated by the
Acquisition Documents to be consummated at the closing thereunder, the
applicable Credit Party shall acquire good and legal title to the assets being
transferred pursuant to the Acquisition Agreement”
(g)    Section 4.4 of the Credit Agreement is hereby amended by deleting the
words “January 31, 2012” appearing therein and inserting, in lieu thereof, the
words, “January 31, 2014”;
(h)    Section 4.15 of the Credit Agreement is hereby amended by deleting the
words, “; provided, however, that for a period of not more than sixty (60) days
after the Closing Date, Acquisition Sub. may maintain a deposit account with
Ameris Bank so long as any amounts credited

- 2 -
5211074.4

--------------------------------------------------------------------------------



to such account in excess of $50,000 are promptly and, in any event, within one
Business Day transferred to an account of a Company maintained with Lender” and
inserting, in lieu thereof, the words, “provided, however, that for a period of
not more than sixty (60) days after the closing of any Permitted Acquisition,
the applicable Permitted Target may maintain one or more deposit account with
banks other than the Lender so long as any amounts credited to such accounts in
excess of $50,000 are promptly and, in any event, within one Business Day
transferred to an account of a Company maintained with Lender”
(i)    Section 5.1 of the Credit Agreement is hereby amended by deleting the
words “and so long as the Equity Subordination Agreement is in full force and
effect, the Subordinated Convertible Notes” appearing therein.
(j)    Section 5.3 of the Credit Agreement is hereby deleted in its entirety and
the following is hereby inserted in lieu thereof:
“ 5.3 Minimum EBITDA. Permit Adjusted EBITDA as of the end of any fiscal quarter
to be less than the amount set forth below opposite such fiscal quarter,
calculated quarterly on a trailing four (4) quarter basis (except as otherwise
provided in the definition of Adjusted EBITDA):
Four Quarters Ending
Amount
January 31, 2014 and each
April 30, 2014, July 31,
October 31 and January 31 thereafter;
$5,000,000

provided, however, that this Section 5.3 shall not be applicable with respect to
the fiscal quarter ended October 31, 2013”
(k)    Section 5.4 of the Credit Agreement is hereby deleted in its entirety and
the following is hereby inserted in lieu thereof:
“5.4 Fixed Charge Coverage Ratio. Permit its Fixed Charge Coverage Ratio for the
fiscal quarter ending January 31, 2014 and each January 31, April 30, July 31
and October 31, thereafter to be less than 1.20:1 calculated quarterly on a
trailing four (4) quarter basis; provided, however, that this Section 5.4 shall
not be applicable with respect to the fiscal quarter ended October 31, 2013.”


(l)    Section 5.5 of the Credit Agreement is hereby deleted in its entirety and
the following is hereby inserted in lieu thereof:
“5.5 Funded Debt to Adjusted EBITDA. Permit its ratio of (a) Funded Debt (on a
consolidated basis for Parent, Borrower and its Subsidiaries) to Adjusted EBITDA
as of the end of any fiscal quarter to exceed the ratio set forth below opposite
such fiscal quarter calculated quarterly on a trailing four (4) quarter basis:

- 3 -
5211074.4

--------------------------------------------------------------------------------



Four Quarters Ending
January 31, 2014 and each April 30, July 31, October 31 and January 31
thereafter
Ratio
3.50:1

or
(b)    Senior Funded Debt (on a consolidated basis for Parent, Borrower and its
Subsidiaries) to Adjusted EBITDA as of the end of any fiscal quarter to exceed
the ratio set forth below opposite such fiscal quarter calculated quarterly on a
trailing four (4) quarter basis:
Four Quarters Ending
January 31, 2014 and each April 30, July 31, October 31 and January 31
thereafter;
Ratio
2.50:1”

provided, however, that this Section 5.5 shall not be applicable with respect to
the fiscal quarter ended October 31, 2013”
(m)    Section 5.8 of the Credit Agreement is hereby amended by deleting the
words, “(b) pay in cash any portion of the Seller Indebtedness directly or
indirectly or pay in cash any portion of the Earnout Consideration (as defined
in the Asset Purchase Agreement)” appearing therein and inserting, in lieu
thereof, the words, “(b) pay in cash any portion of the Seller Indebtedness
directly or indirectly except to the extent expressly permitted by the Seller
Subordination Agreement”
(n)    Section 5.9 of the Credit Agreement is hereby amended by deleting the
words, “the Acquisition” appearing therein and inserting, in lieu thereof, the
words, “a Permitted Acquisition”;
(o)    Section 5.10 of the Credit Agreement is hereby amended by deleting the
words, “the Acquisition” appearing therein and inserting, in lieu thereof, the
words, “a Permitted Acquisition”’
(p)    Section 11.2 of the Credit Agreement is hereby amended by inserting the
following definitions in the proper alphabetical order:
“Amendment No. 3 Effective Date” means the “Effective Date” under and as defined
in Amendment No. 3 to Subordinated Credit Agreement dated as of December 13,
2013.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.


“Excluded Swap Obligation” means any Swap Obligation if, and to the extent that,
all or a portion of any guaranty or collateral pledge with respect to the
Obligations

- 4 -
5211074.4

--------------------------------------------------------------------------------



is or becomes illegal under the Commodity Exchange Act or any rule, regulation
or order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of any Credit Party’s failure
for any reason to constitute a Qualified ECP Guarantor at the time this
Agreement, or any other Loan Document becomes effective with respect to such
Swap Obligation; provided, that, if a Swap Obligation arises under a master
agreement governing more than one swap, the foregoing exclusion shall only apply
to the portion of the Swap Obligation that is attributable to swaps for which
such guaranty or collateral pledge is or becomes illegal.


“Qualified ECP Guarantor” means, in respect of any Swap Obligation, the
applicable Credit Party or any other Person obligated with respect to, or
pledging Collateral to secure, such Swap Obligations has total assets exceeding
$10,000,000 at the time such Swap Obligation is incurred or such Credit Party or
such other Person otherwise constitutes an “Eligible Contract Participant” as
that term is defined under the Commodity Exchange Act or any regulations
promulgated thereunder.


“Senior Funded Debt” means the principal amount of (i) all obligations owing in
respect of the Loans and (ii) all obligations owing in respect of the Senior
Indebtedness.


“Swap Obligation” means any Rate Management Obligation that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.


(q)    The definitions of “Acquisition”, “Equity Subordination Agreement” and
“Subordinated Convertible Note” in Section 11.2 of the Credit Agreement are
hereby deleted in its entirety.
(r)    The definition of “Acquisition Agreement” in Section 11.2 of the Credit
Agreement is hereby deleted in its entirety and the following is hereby
inserted, in lieu thereof:
““Acquisition Agreement” means, in the case of a Permitted Acquisition, the
Stock Purchase Agreement, Asset Purchase Agreement or similar governing document
between the applicable Credit Party and the Permitted Target and/or the
shareholders of the Permitted Target.”


(s)    The definition of “Adjusted EBITDA” in Section 11.2 of the Credit
Agreement is hereby deleted in its entirety and the following is hereby
inserted, in lieu thereof:
““Adjusted EBITDA” means, for Parent and its Subsidiaries, on a consolidated
basis, for any period, net income (determined in accordance with GAAP) plus, (i)
in each case to the extent deducted in determining net income, (a) interest
expense, income tax expense, depreciation and amortization, non-cash share-based
compensation expense and other extraordinary, non-cash expense, (b)
non-recurring expense relating to the write-down of capitalized software
development costs, (c) transaction

- 5 -
5211074.4

--------------------------------------------------------------------------------



fees, costs and expenses incurred in connection with a Permitted Acquisition in
an aggregate amount not to exceed $400,000 of which 25%, 50%, 75% and 100% of
such fees, costs and expenses shall be included in the period incurred for
purposes of the calculation of Adjusted EBITDA for the four quarterly periods
following the consummation of the Permitted Acquisition, minus, (ii) to the
extent included in determining net income, any non-cash gains.”
(t)    The definition of “Current Financial Statements” in Section 11.2 of the
Credit Agreement is hereby deleted in its entirety and the following is hereby
inserted, in lieu thereof:
““Current Financial Statements” means (a) as of the Closing Date, the audited
financial statements of the Borrower for the period ended January 31, 2013 and
the unaudited financial statements of the Borrower for the period ended October
31, 2013 which such financial statement shall comply with Section 4.2 or 4.3,
and, in the case of any Permitted Acquisition, the audited (if available)
financial statements of the Permitted Target for its most recently ended fiscal
year and the unaudited financial statements of the Permitted Target for its most
recently ended fiscal quarter and (b) at any other time, the most current
financial statements, tax returns and other documents with respect to Borrower
delivered to Lender pursuant to Section 4.”


(u)    The definition of “Funded Debt” in Section 11.2 of the Credit Agreement
is hereby amended by deleting the words “and the Subordinated Convertible Notes
so long as the Equity Subordination Agreement is in full force and effect”;
(v)    The definition of “Fixed Charge Coverage Ratio” is hereby deleted in its
entirety and the following is hereby inserted, in lieu thereof:
““Fixed Charge Coverage Ratio” means for Parent and its Subsidiaries, on a
consolidated basis, in each case, without duplication, for any period, the ratio
of (a) Adjusted EBITDA minus the sum of (i) Unfunded Cap Ex, (ii) income tax
paid in cash, (iii) dividends and other distributions paid in cash plus, to the
extend deducted in determining net income for such period, the principal amount
of the Seller Indebtedness, to (b) the sum of (i) interest expense (including
the interest portion of any lease which is capitalized in accordance with GAAP)
payable in cash, plus (ii) all principal payments with respect to Indebtedness
that were paid or were due and payable (including the principal portion of any
lease which is capitalized in accordance with GAAP).”
(w)    The definition of “Minimum Availability” in Section 11.2 of the Credit
Agreement is hereby amended by deleting the number and sign “$750,000” and
inserting, in lieu thereof, the number and sign, “$1,000,000”;
(x)    The definition of “Obligations” in Section 11.2 of the Credit Agreement
is hereby amended by inserting, immediately following the words, “all Rate
Management Agreements” appearing therein, the words, “(other than any Excluded
Swap Obligation)”;

- 6 -
5211074.4

--------------------------------------------------------------------------------



(y)    The definition of “Permitted Acquisition” in Section 11.2 of the Credit
Agreement is hereby deleted in its entirety and the following is hereby
inserted, in lieu thereof:
“Permitted Acquisition” means the acquisition by the Borrower or any of its
Subsidiaries of all or substantially all of the assets of, or all of the issued
and outstanding capital stock of, a Permitted Target to which the Lender shall
have consented which such consent may be withheld in Lender’s sole and absolute
discretion and which such consent may include such additional financial,
operational and other conditions and document delivery requirements as Lender
shall determine are necessary or appropriate.”


(z)    The definition of “Permitted Target” in Section 11.2 of the Credit
Agreement is hereby deleted in its entirety and the following is hereby inserted
in lieu thereof:
“Permitted Target” means a Person with operations or a business line in the same
business as, or a substantially related business to, the operations and business
of the Borrower and its Subsidiaries as then being conducted.


(aa)    The definition of “Seller Indebtedness” in Section 11.2 of the Credit
Agreement is hereby deleted in its entirety and the following is hereby
inserted, in lieu thereof;
“Seller Indebtedness” means Indebtedness of the Company to IPP Holding Company,
LLC (f/k/a Interpoint Partners, LLC) pursuant to the Subordinated Promissory
Note dated November 20, 2013 in the original principal amount of $900,000.


(bb)    The definition of “Seller Subordination Agreement” in Section 11.2 of
the Credit Agreement is hereby deleted in its entirety and the following is
hereby inserted, in lieu thereof;
“Seller Subordination Agreement” means the Amended and Restated Subordination
Agreement dated as of November 20, 2013 among Lender, IPP Holding Company, LLC
(f/k/a Interpoint Partners, LLC), the Parent and IPP Acquisition, LLC.”


(cc)    The definition of “Unfunded Cap Ex” in Section 11.2 of the Credit
Agreement is hereby amended by inserting, at the end of such definition, the
words “; provided, however, that for purposes of calculating the Fixed Charge
Coverage Ratio, Unfunded Cap Ex for capitalized software cost relating to the
Software License and Royalty Agreement between Borrower and Montefiore Medical
Center dated October 25, 2013 shall be the greater of (i) such capitalized
software cost relating to such Software License and Royalty Agreement minus
$3,000,000 and (ii) zero.”
(dd)    Schedules 1.5, 3.5, 3.6, 3.14 and 3.16 to the Credit Agreement are
hereby deleted in their entirety and Schedules 1.5, 3.5, 3.6, 3.11, 3.14 and
3.16 hereto are inserted in lieu thereof;
2.    Conditions to Effectiveness. This Amendment shall be effective as of the
date first above written but shall not become effective as of such date until
the date (the “Effective Date”) that each

- 7 -
5211074.4

--------------------------------------------------------------------------------



of the following conditions shall have been satisfied or waived; provided
however, that if the Effective Date has not occurred on or prior to December 31,
2013, this Amendment shall be of no further force or effect and shall be deemed
to have been terminated:
(a)    Lender shall have received from each Credit Party a copy, certified by a
duly authorized officer of such Credit Party to be true and complete on and as
of the Effective Date, of each of the charter or other organization documents of
such Credit Party as in effect on such date of certification (together with all,
amendments thereto) (or a confirmation that such documents have not been amended
or modified since the Closing Date) and a certificate from the Secretary of
State of the State of formation of each Credit Party as to the “good standing”
of such Credit Party;
(b)    Lender shall have received from each Credit Party a copy, certified by a
duly authorized officer of such Credit Party to be true and complete on and as
of the Effective Date, of the records of all action taken by such Credit Party
to authorize the execution and delivery of this Amendment and any other Loan
Document entered into on the Effective Date and to which it is a party or is to
become a party as contemplated or required by this Amendment, and its
performance of all of its agreements and obligations under each of such
documents;
(c)    Lender shall have received from each Credit Party an incumbency
certificate, dated the Effective Date, signed by a duly authorized officer of
such Credit Party and giving the name and bearing a specimen signature of each
individual who shall be authorized to sign, in the name and on behalf of such
Credit Party, this Amendment and each of the other Loan Documents to which such
Credit Party is or is to become a party on the Effective Date, and to give
notices and to take other action on behalf of such Credit Party under such
documents;
(d)    No change in applicable law shall have occurred as a consequence of which
it shall have become and continue to be unlawful for Lender to perform any of
its agreements or obligations under this Amendment or the Credit Agreement as
amended hereby, any Note, or under any of the other Loan Documents, or for any
Credit Party to perform any of its agreements or obligations under this
Amendment or the Credit Agreement as amended hereby, any Note, or under any of
the other Loan Documents;
(e)    Lender shall have received from each Credit Party the copies of all
consents necessary for the completion of the transactions contemplated by this
Amendment and all instruments and documents incidental thereto;
(f)    Each of the conditions to the “Closing Date” under and as defined in the
Amended and Restated Senior Credit Agreement between the Borrower and the Lender
shall have been satisfied;

- 8 -
5211074.4

--------------------------------------------------------------------------------



(g)    Borrower shall have paid all fees and expenses due hereunder and under
the other Loan Documents including the fees and expenses due pursuant to Section
8 of the Credit Agreement;
(h)    From the date of the Current Financial Statements to the Effective Date,
no changes shall have occurred in the assets, liabilities, financial condition,
business, operations or prospects of any Company which, individually or in the
aggregate, are materially adverse to the Parent, the Borrower and their
Subsidiaries taken as a whole;
(i)    Lender shall have received such additional documents, instruments or
agreements as Lender may reasonably request;
(j)    There does not exist any Event of Default, nor any event which upon
notice or lapse of time or both would constitute an Event of Default; and
(k)    The representations and warranties contained in this Amendment and in
each other Loan Document and in any document delivered in connection therewith
will be true and accurate on and as of such date.
3.    Representations and Warranties. In order to induce the Lender to enter
into this Amendment, the Borrower represents and warrants as follows:
Each of the representations and warranties of Borrower set forth in the Credit
Agreement and each other Loan Document is true and correct on and as of the
Effective Date after giving effect to this Amendment and, as of the Effective
Date, no Default or Event of Default has occurred and is continuing on and as of
the Effective Date.
4.    Notice. The Borrower hereby notifies the Lender that from and after the
Effective Date, the address and fax number for notices to any Credit Party under
the Loan Documents shall be Streamline Health, Inc., 1230 Peachtree Street, NE,
Suite 1000, Atlanta, GA 30309, Fax: (404) 446-0059, Attention: Senior Vice
President and Chief Financial Officer.
5.    Loan Document. Borrower and Lender each acknowledge and agree that this
Amendment constitutes a Loan Document.
6.    Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.
7.    GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF OHIO.
[Remainder of Page Intentionally Left Blank; Signature Page Follows]



- 9 -
5211074.4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.


 
STREAMLINE HEALTH, INC.
 
 
 
 
 
 
 
By:
 
 
Name: Nicholas A. Meeks
 
Title: Senior Vice President and Chief Financial Officer
 
 
 
 
FIFTH THIRD BANK
 
 
 
 
 
 
 
By:
 
 
Name: Harrison Mullin
 
Title: Vice President






5211074.4